                          IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW MEXICO

LINDA GARCIA SANCHEZ,

                 Plaintiff,

vs.                                                                           1:16-cv-01126-KRS

NANCY A. BERRYHILL, Acting Commissioner
of the Social Security Administration, 1

                 Defendant.

                         ORDER GRANTING § 406(b) ATTORNEY FEES

        THIS MATTER comes before the Court on Plaintiff’s Motion for an award of

$31,306.00 in attorney fees under 42 U.S.C. § 406(b)(1). (Doc. 28). Defendant declined to take a

position with regard to the reasonableness of the requested award. (Doc. 29). Being fully

advised in the premises, the Court finds that Plaintiff’s Motion is well-taken and should be

granted.

        Plaintiff instituted an action in this Court seeking judicial review of Defendant’s denial of

her application for Social Security disability benefits. This Court remanded the matter to the

agency pursuant to the parties’ stipulation, but after Plaintiff had briefed the issues. On

September 25, 2018, the Court awarded Plaintiff EAJA fees in the amount of $7,089.20 and

costs of $400.00. Following this Court’s remand, the Social Security Administration found

Plaintiff to be disabled and awarded $149,224.00 in past due benefits, but withheld twenty-five

percent of those benefits, $37,306.00, in the event that Plaintiff’s counsel were to bring a claim

for attorney fees pursuant to the retainer agreement. Plaintiff’s counsel now seeks authorization

from this Court for an award of compensation for legal services in an amount less than that

1
  Nancy A. Berryhill is now the Acting Commissioner of Social Security. Pursuant to Rule 25(d) of the Federal
Rules of Civil Procedure, Nancy A. Berryhill is therefore substituted for Acting Commissioner Carolyn W. Colvin
as the defendant in this suit.
withheld.

       When a court renders a judgment favorable to a Social Security claimant who was

represented before the court by an attorney, the court may allow “a reasonable fee for such

representation, not in excess of 25 percent of the total of the past-due benefits to which the

claimant is entitled.” 42 U.S.C. § 406(b)(1)(A). Unlike EAJA fees, which are paid in addition to

past-due benefits, § 406(b) fees are paid out of past-due benefits. Wrenn ex rel. Wrenn v. Astrue,

525 F.3d 931, 933-34 (10th Cir. 2008). If fees are awarded under both EAJA and § 406(b), the

attorney must refund the lesser award to the claimant. Id. at 934. The court may award fees under

§ 406(b) when “the court remands . . . a case for further proceedings and the Commissioner

ultimately determines that the claimant is entitled to an award of past-due benefits.” McGraw v.

Barnhart, 450 F.3d 493, 496 (10th Cir. 2006).

       Although § 406(b) does not prohibit contingency fee agreements, it renders them

unenforceable to the extent that they provide for fees exceeding 25% of the past-due benefits.

Gisbrecht v. Barnhart, 535 U.S. 798, 807 (2002). Section 406(b) also requires the court to act as

“an independent check” to ensure that fees are reasonable even if they are less than 25% of the

past-due benefits because there is no presumption that 25% is reasonable. Id. at 807 n. 17.

Counsel has the burden of demonstrating the reasonableness of the fees. Id. at 807. The

reasonableness determination is “based on the character of the representation and the results the

representative achieved.” Id. at 808. Factors relevant to the reasonableness of the fee request

include: (1) whether the attorney’s representation was substandard; (2) whether the attorney was

responsible for any delay in resolution of the case; and (3) whether the contingency fee is

disproportionately large in comparison to the amount of time spent on the case. Id. A court may

require the claimant’s attorney to submit a record of the hours spent representing the claimant



                                                 2
and a statement of the lawyer’s normal billing rate for non-contingency fee cases. Id. The statute

does not specify a deadline for requesting fees. See 42 U.S.C. § 406(b). The Tenth Circuit,

however, has held that a request “should be filed within a reasonable time of the Commissioner’s

decision awarding benefits.” McGraw, 450 F.3d at 505.

       In this case, the Court finds that the legal representation by Michael Armstrong of

Plaintiff was more than adequate, and it obtained a fully favorable decision. Counsel did not

delay the proceedings before this Court. The instant Motion was filed within a reasonable time

after Plaintiff received notice of entitlement to past-due benefits. The Court further finds that the

requested fees are below the 25% permitted by the retainer agreement and proportionate given

the amount of time (36.2 hours) spent on the case. The requested attorney fees would therefore

be in line with other fee awards authorized in this District under 406(b). See e.g., Marquez v.

Astrue, CIV 10-1165 CG (Doc. 30) (awarding $10,105 for 18.9 hours, or $529.00 per hour);

Dimas v. Astrue, CIV 03-1157 RHS (Doc. 34) (awarding $17,000 for 38.26 hours or $444.23 per

hour). Having performed its “independent check” duties, the Court finds the requested award to

be both appropriate and reasonable.

       IT IS, THEREFORE, ORDERED that Plaintiff’s Motion for attorney fees under §

406(b) is GRANTED. The Court hereby authorizes $31,306.00 in attorney fees for legal services

rendered in United States District Court, to be paid by the Social Security Administration.

Plaintiff’s counsel will then reimburse Plaintiff the EAJA award of $7,089.20          .



                                      ________________________________________
                                      KEVIN R. SWEAZEA
                                      UNITED STATES MAGISTRATE JUDGE
                                      Presiding by Consent




                                                  3
